In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-18-00409-CR


                        THOMAS DALE BLACKWELL, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 100th District Court
                                    Childress County, Texas
                    Trial Court No. 6182, Honorable Stuart Messer, Presiding

                                          April 2, 2020

                               MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      In January of 2018, appellant, Thomas Dale Blackwell, pleaded guilty to

continuous violence against the family, a third-degree felony offense.1        Pursuant to

appellant’s plea agreement with the State, the trial court deferred making a finding

regarding appellant’s guilt and placed him on community supervision for a period of two

years. See TEX. CODE CRIM. PROC. ANN. art. 42A.101 (West 2018).




      1   See TEX. PENAL CODE ANN. § 25.11 (West Supp. 2019).
       The State filed a motion to proceed with adjudication of appellant’s guilt in July of

2018. At the hearing on the State’s motion, appellant pleaded true to some, but not all,

of the alleged violations of the terms of his community supervision. The trial court found

several of the alleged violations true, adjudicated appellant guilty, and sentenced

appellant to ten years’ confinement in the Texas Department of Criminal Justice.

Appellant timely filed notice of appeal.


       In this appeal, counsel for appellant has filed an Anders2 brief in support of a

motion to withdraw. We grant counsel’s motion and affirm the judgment of the trial court.


       Counsel has certified that she has conducted a conscientious examination of the

record and, in her opinion, the record reflects no reversible error upon which an appeal

can be predicated. Id. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), counsel has discussed why, under the controlling authorities, there are no

reversible errors in the trial court’s judgment. In a letter to appellant, counsel notified him

of her motion to withdraw; provided him with a copy of the motion, Anders brief, and

appellate record; and informed him of his right to file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed counsel’s

obligations on the filing of a motion to withdraw supported by an Anders brief). By letter,

this Court also advised appellant of his right to file a pro se response to counsel’s Anders

brief. Appellant has not filed a response. The State has not filed a brief.




       2   See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
        By her Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our careful review of the appellate record and counsel’s

brief, we conclude there are no plausible grounds for appellate review.


        Therefore, we grant counsel’s motion to withdraw and affirm the judgment of the

trial court.3




                                                                   Judy C. Parker
                                                                      Justice




Do not publish.




        3 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3